OPINION AND ORDER
STEPHENS, Chief Justice.
Respondent was charged with eight counts of unethical and unprofessional conduct tending to bring the bench and bar into disrepute. Count I charged, and respondent admitted, that he formed a P.S.C., the silent partner of which was a non-lawyer incarcerated in a federal penal institution who met and solicited clients for respondent while the partner was at the institution. The P.S.C. also prepared stationery representing the corporation as “post conviction specialists.”
Counts II through VI charged, and respondent stipulates, that a named five persons thus solicited were represented by respondent in an inadequate manner. Fees amounting to $2,500 in each of several cases were not refunded on request.
Count VII charged, and respondent stipulates, that he represented an individual in Small Claims Court and failed to appear, resulting in a default judgment against the client. Respondent also failed to appeal said judgment.
Count VIII charged, and respondent stipulates, that he was retained to appeal a divorce action; failed to make a timely appeal; failed to reply to a motion to dismiss the appeal, sought a modification of the trial court’s Findings of Facts and Conclusions of Law, and then attempted an appeal from that, which was not perfected.
In a disciplinary proceeding, based upon the report of the Trial Commissioner, the Board of Governors of the Kentucky Bar Association concluded that the respondent was guilty of unethical and unprofessional conduct calculated to bring the bench and bar of Kentucky into disrepute, and recommended that the respondent be suspended from the practice of law for a period of three (3) years and that he be required to pay the costs of this action.
The Court, having considered the record and the briefs of the parties, adopts the findings and recommendations of the Board of Governors. Accordingly, the respondent is hereby suspended from the practice of law in the Commonwealth of Kentucky for a period of three (3) years. The costs of this proceeding are assessed against the respondent. The respondent is directed to comply with the provisions of SCR 3.390 in all respects.
All concur.